DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/29/2022 has been entered.

Allowable Subject Matter
Claims 1-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
WO 2015/049849 (“Yamada”) teaches a semiconductor package including the newly claimed features, generally in Figs. 1-2 (pp. 2-3 of the machine translation), as follows: 
a first support member 50 and a second support member 50, the first support member 50 being coupled to a first flexible plate 60 and the board substrate 10, the second support member 50 being coupled to a second flexible plate 60 and the board substrate 10, the first flexible plate 60 and second flexible plate 60 being coupled to a cold plate 44(40); 
Yamada does not, however, disclose any of the claimed “substrate layer”, “frame layer”, or “standoff”.
Similarly, US 5,786,635 (“Alcoe”) teaches a semiconductor package 10 including the newly claimed features, generally in Figs. 1A-1B and 2, as follows:
a first support member 62 and a second support member 62, the first support member 62 being coupled to a first flexible plate 58 [col. 8, lines 64-66] and the board substrate 12 [col. 6, lines 30-35], the second support member 62 being coupled to a second flexible plate 58 and the board substrate 12, the first flexible plate 58 and second flexible plate 58 being coupled to a cold plate 23(22) [col. 7, line 10-14]; 
Alcoe does not, however, disclose any of the claimed “substrate layer”, “frame layer”, or “standoff”.
As explained in at least the Final Rejection mailed 02/07/2022, each of (1) Kurihara in view of Lischner, and (2) Ho in view of Leu, teaches the other features of each of independent claims 1, 13, and 19.  However, it is not clear that one having ordinary skill in the art would combine either Kurihara/Lischner or Ho/Leu with either Yamada or Alcoe to arrive at the combination of features claimed.  And even if the combination were made, the prior art does still would not teach the newly added claim feature,
the standoff support member to withstand a force oriented along the direction perpendicular to the substrate layer and produced by the coupling between the first support member, first flexible plate, and the cold plate and the coupling between the second support member, second flexible plate, and the cold plate.
Thus, the prior art does not reasonably teach or suggest --in the context of the claims-- the combined features of the frame layer and standoff member along with the first and second support members and their respective first and second flexible plates coupled to the cold plate, which function together “to withstand a force oriented along the direction perpendicular to the substrate layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0098118 (“Lin”) teaches a semiconductor package including a cold plate 110 attached to a board substrate 20 by supports 90 and a “compliant element 85” surrounding and coupled to the cold plate 110 (Figs. 1 and 2, ¶¶ 14-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814